       Case 1:15-cv-04244-JGK-OTW Document 990 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
GYM DOOR REPAIRS, INC., et al.,
                                                                 :
                                      Plaintiffs,                :   15-CV-4244 (JGK) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
YOUNG EQUIPMENT SALES, INC., et al.,                             :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Judge Koeltl has remanded the matter to me for a further determination of the award of

fees to the Guardian Defendants and the amount of costs to the Guardian Defendants, Total

Gym, and the State of New York. (ECF 989). Accordingly, it is HEREBY ORDERED that

               •    The Court will review the Guardian Defendants billing invoices submitted at ECF
                    982. Plaintiffs may file an opposition, ten pages maximum, to the amount of
                    fees sought by April 20, 2021. The opposition shall be limited to specific
                    challenges on the billing records; other arguments will be disregarded. The
                    Guardian Defendants may file a reply, five pages maximum, by April 27, 2021.

               •    Defendants shall jointly submit a calculation of the pro rata deposition costs to
                    be awarded to each by April 20, 2021. See ECF 989 (“The Guardian Defendants,
                    the Total Gym Defendant, and the State are entitled to the pro rata share of the
                    costs of an original plus one copy for each deposition for which reimbursement
                    is sought.”). Invoices shall be attached as exhibits. No further briefing from
                    Plaintiffs is permitted on the issue of costs.


         SO ORDERED.

                                                                     s/ Ona T. Wang
Dated: April 6, 2021                                                            Ona T. Wang
       New York, New York                                              United States Magistrate Judge
